Citation Nr: 0703345	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 2002), due to treatment 
received at Department of Veterans Affairs (VA) medical 
facilities.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to November 
1946 and from July 1953 to January 1968.  Previously he was a 
member of the Mississippi National Guard with periods of 
active duty.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.

In an April 2001 decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant did not 
appeal that decision.  The sole issue before the Board now is 
a claim for DIC under 38 U.S.C.A. § 1151.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).  

In October 2005, the Board denied the claimant's appeal.  She 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In October 2006, the Court vacated the Board's October 2005 
decision and remanded the matter for compliance with a joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion agreed that the medical opinion previously 
obtained by the RO did not address which fall was the 
proximate cause of the veteran's death and whether VA medical 
personnel to include VA night monitors or orderlies, nurses, 
and physicians were negligent in the veteran's care.  

Further review of the file shows that the history leading to 
the veteran's death comes from a summary of his final 
hospitalization and that the actual domiciliary records are 
not in evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The complete clinical records for 
the veteran's stay at the Gulfport 
domiciliary should be obtained and 
associated with the claims folder.  

2.  The claims folder should be 
reviewed by a physician who is familiar 
with nursing home care and not 
affiliated with the Mississippi VA 
facilities.  The physician should 
express an opinion on the following, 
with complete explanations for each 
question.  

a.  Which fall was at least as likely 
as not (a 50 percent or greater 
probability) the proximate cause of the 
veteran's death?  If a fall was not the 
cause of the veteran's death, the 
physician should so state.  In any 
case, a full explanation is needed.  

b.  Given the history of falls on June 
9, 2000 and twice on July 16, 2000, his 
need for help ambulating, and cognitive 
impairment, what was the standard of 
care required for the patient's safety?  
If it is a matter of judgment, what are 
the options and what factors are 
involved in decision making?  

c.  Were VA medical personnel, to 
include VA night monitors or orderlies, 
nurses, and physicians, at least as 
likely as not (a 50 percent or greater 
probability) negligent in the veteran's 
care?  

d.  The claimant asserts that the 
veteran fell on July 19, 2000 and 
sustained the injury which became 
fatal.  It was asserted that there was 
a delay until seeing a doctor the next 
day, July 20, 2000.  It is asserted 
that the doctor's orders for transfer 
for evaluation were not complied with 
that day and the veteran was not sent 
for tests until he showed additional 
symptoms the next day, July 21, 2000.  
It is asserted that these delays and 
noncompliance with doctor's orders 
contributed to the veteran's death.  
i.  Is it at least as likely as not (a 
50 percent or greater probability) that 
these alleged delays and noncompliance 
with doctor's orders contributed to the 
veteran's death?  
ii.  Is it at least as likely as not (a 
50 percent or greater probability) that 
these alleged delays and noncompliance 
with doctor's orders reflect 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA?  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the claimant, 
she and her representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
claimant and her representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


